Case 1:15-cr-00095-AJN Document 2663 Filed 10/31/19 Page 1 of 1

 

ety
ect oon HEE
res

UNITED STATES DISTRICT COURT ——
SOUTHERN DISTRICT OF NEW YORK .

 

United States of America,

 

_y— J
15-cr-95 (AJN)

Dante Stephens,
ORDER
Defendant.

 

 

ALISON J. NATHAN, District Judge:
An arraignment and initial conference for an alleged violation of supervised release is

hereby scheduled for November 25, 2019, at 1 p.m.

Dated: October Q , 2019 \q

New York, New York \, \4)

 

ISON J. NATHAN
Us, ted States District Judge

 
